Title: John Adams to Abigail Adams, 7 July 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Falmouth July 7th: 1774
     
     Have you seen a List of the Addressers of the late Governor? There is one abroad, with the Character, Profession or Occupation of each Person against his Name. I have never seen it but Judge Brown says, against the Name of Andrew Fanuil Phillips, is “Nothing,” and that Andrew when he first heard of it said, “Better be nothing with one Side, than every Thing with the other.”—This was witty and smart, whether Andrew said it, or what is more likely, it was made for him.
     A Notion prevails among all Parties that it is politest and genteelest to be on the Side of Administration, that the better Sort, the Wiser Few, are on one Side; and that the Multitude, the Vulgar, the Herd, the Rabble, the Mob only are on the other. So difficult it is for the frail feeble Mind of Man to shake itself loose from all Prejudices and Habits. However Andrew, or his Prompter is perfectly Right, in his Judgment, and will finally be proved to be so, that the lowest on the Tory Scale, will make it more for his Interest than the highest on the Whiggish. And as long as a Man Adhers immoveably to his own Interest, and has Understanding or Luck enough to secure and promote it, he will have the Character of a Man of Sense And will be respected by a selfish World. I know of no better Reason for it than this—that most Men are conscious that they aim at their own Interest only, and that if they fail it is owing to short Sight or ill Luck, and therefore cant blame, but secretly applaud, admire and sometimes envy those whose Capacities have proved greater and Fortunes more prosperous.
     I am to dine with Mr. Waldo, to day. Betty, as you once said.
     I am engaged in a famous Cause: The Cause of King, of Scarborough vs. a Mob, that broke into his House, and rifled his Papers, and terrifyed him, his Wife, Children and Servants in the Night. The Terror, and Distress, the Distraction and Horror of this Family cannot be described by Words or painted upon Canvass. It is enough to move a Statue, to melt an Heart of Stone, to read the Story. A Mind susceptible of the Feelings of Humanity, an Heart which can be touch’d with Sensibility for human Misery and Wretchedness, must reluct, must burn with Resentment and Indignation, at such outragious Injuries. These private Mobs, I do and will detest. If Popular Commotions can be justifyed, in Opposition to Attacks upon the Constitution, it can be only when Fundamentals are invaded, nor then unless for absolute Necessity and with great Caution. But these Tarrings and Featherings, these breaking open Houses by rude and insolent Rabbles, in Resentment for private Wrongs or in pursuance of private Prejudices and Passions, must be discountenanced, cannot be even excused upon any Principle which can be entertained by a good Citizen—a worthy Member of Society.
     Dined With Mr. Collector Francis Waldo, Esqr. in Company with Mr. Winthrop, the two Quincys and the two Sullivans. All very social and chearfull—full of Politicks. S. Quincy’s Tongue ran as fast as any Bodies. He was clear in it, that the House of Commons had no Right to take Money out of our Pocketts, any more than any foreign State repeated large Paragraphs from a Publication of Mr. Burke’s in 1766, and large Paragraphs from Junius Americanus &c. This is to talk and to shine, before Persons who have no Capacity of judging, and who do not know that he is ignorant of every Rope in the Ship.
     I shant be able to get away, till next Week. I am concerned only in 2 or 3 Cases and none of them are come on yet. Such an Eastern Circuit I never made. I shall bring home as much as I brought from home I hope, and not much more, I fear.
     I go mourning in my Heart, all the Day long, tho I say nothing. I am melancholly for the Public, and anxious for my Family, as for myself a Frock and Trowsers, an Hoe and Spade, would do for my Remaining Days.
     For God Sake make your Children, hardy, active and industrious, for Strength, Activity and Industry will be their only Resource and Dependance.
     
      John Adams
     
     